99 S.E.2d 805 (1957)
246 N.C. 617
Joe Willie WALSTON, Administrator of the Estate of Allen Leon Walston, Deceased,
v.
Richard GREENE and J. C. Spence, Guardian ad litem.
No. 28.
Supreme Court of North Carolina.
September 18, 1957.
Forrest V. Dunstan and Frank B. Aycock, Jr., Elizabeth City, for plaintiff, appellee.
LeRoy & Goodwin, Elizabeth City, for defendant, appellant.
PER CURIAM.
Whether a verdict should be set aside, otherwise than for error of law, *806 rests in the sound discretion of the trial judge. Here the trial judge, "being of the opinion that justice and equity" required that he do so, exercised such discretion and set the verdict aside. The record discloses no abuse of discretion; hence, the order is not subject to review on appeal. Brink v. Black, 74 N.C. 329; Bird v. Bradburn, 131 N.C. 488, 42 S.E. 936; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686; In re Blair, 230 N.C. 753, 55 S.E.2d 504; Williams v. Stumpf, 243 N.C. 434, 90 S.E.2d 688.
The appeal is without substance, and will be dismissed. Goodman v. Goodman, supra.
Appeal dismissed.